 

 

Exhibit 10.38

 

[image_007.jpg]

 

Global Commercial Banking

May 25, 2011

Middlesex Water Company

1500 Ronson Road

Iselin, New Jersey 08830

 

Attention: Mr. Bruce O'Connor, Vice President and Chief Financial Officer

Re: Extension of Maturity Date

Dear Mr. O'Connor:

Reference is made to the Master Promissory Note, dated February 2, 2009 (the
"Note") in the original maximum principal amount of Twenty Five Million and
00/100 Dollars ($25,000,000), executed by Middlesex Water Company a New Jersey
corporation (the "Borrower") and delivered to Bank of America, N.A. (the
"Bank"), and the Uncommitted Line of Credit Letter Agreement, dated February 2,
2009, between the Borrower and Bank (the "Letter Agreement"). The Note, Letter
Agreement, and any and all other documents, instruments, and agreements executed
in connection therewith are referred to herein as the "Loan Documents".
Capitalized terms used herein shall have the meaning ascribed to them in the
Loan Documents.

The Borrower has requested that the Note, the Letter Agreement, and all
documents, instruments, agreements and amendments that evidence, govern or
secure the Note (together with the Note, and the Loan Documents) be modified for
the purpose of extending the Maturity Date (as such terms is defined in the Loan
Documents) and the Bank has agreed to such extension.

The Bank agrees that the Maturity Date as set forth in the Loan Documents shall
be extended from May 30, 2011 to May 30, 2012.

Upon (a) the execution and delivery of this Letter Agreement by the Borrower and
(b) receipt by the Bank of any unpaid payments under the Loan Documents, if any,
through but not including the date of the execution and de livery of this letter
and the extension set forth in this letter shall be effective and enforceable
against the Borrower. Nothing herein contained or implied shall be construed as
a waiver of any other provision of the Loan Documents or any other document
executed in connection with the Loan Documents or a waiver of any presently
existing or future default in the non-payment of principal and/or interest or
any other amounts due under the Loan Documents.

The Borrower hereby warrants and represents that the representations and
warranties contained in the Loan Documents continue to be true and correct and
that no event of default, and no event which with the giving of notice or lapse
of time or both would become an event of default, has occurred or is continuing
under the Loan Documents. The Borrower acknowledges that as of the date hereof
there are no offsets, defenses, claims, counterclaims, charges or deductions of
any nature against amounts due and owing under the Note or against the Bank or
any of its officers, directors or employers.



 

Bank of America, N.A., NJ6-502-03-08
750 Walnut Avenue, Cranford, NJ 07016

Member FDIC

 



 

 

The Borrower hereby ratifies and confirms all respects and without condition all
of the terms and provisions of the Loan Documents, as modified herein, as
applicable, and each agrees that said terms and provisions, except to the extent
expressly modified herein, continue in full force and effect.

This letter shall be binding upon the Borrower and each endorser and guarantor
of the Loan Documents and their respective successors, heirs and assigns and
shall inure to the benefit of the Bank and its successors and assigns. This
Agreement shall take effect as a sealed instrument and shall be governed by the
laws of the State of New Jersey.

In no event shall this letter agreement constitute or be construed as a waiver
or release of the obligations of any maker, guarantor, endorser or other person
liable for the Borrower's obligations under the Note, and the obligations of
such parties shall remain in full force and effect.

If this letter extending the Maturity Date is acceptable, please acknowledge
below and return the acknowledged copy to me.

If you have any questions, please contact me.

Sincerely,

  Bank of America, N.A.         By: /s/Lori A. Moylan     Lori A. Moylan    
TITLE: Senior Vice President

 

 

 

This letter is agreed to by:

 

WITNESS:   MIDDLESEX WATER COMPANY                     By: /s/ Kenneth J. Quinn
  By: /s/A. Bruce O’Connor   Kenneth J. Quinn     NAME:   VP, General Counsel,  
  TITLE:  VP&CFO   Secretary & Treasurer      

 

·2·

 

 

 

 

February 2, 2009

 

Middlesex Water Company

1500 Ronson Road

Iselin, NJ 08830

Attn: Mr. Bruce O’Connor, Chief Financial Officer

 

Re: Uncommitted Line of Credit

 

Dear Mr. O’Connor:

We are pleased to advise you that BANK OF AMERICA, N.A. (the “Lender”) has
established for Middlesex Water Company, a New Jersey corporation (the
“Borrower”), an uncommitted line of credit with aggregate advances (“Loans”)
outstanding thereunder not at any time to exceed Twenty Five Million Dollars
($25,000,000). The terms and conditions of the line of credit are as follows:

Loans

Discretionary:All Loans under this line of credit shall be at the sole
discretion of the Lender. This letter is not a commitment by the Lender to
extend credit.

Principal:The outstanding principal of each Loan shall be due and payable on the
earlier of (a) the maturity date for such Loan agreed to by the Lender and the
Borrower at time such Loan is made, and (b) the Maturity Date.

Interest:Each Loan shall bear interest at the rate of interest agreed to by the
Lender and the Borrower at the time such Loan is made. Accrued and unpaid
interest on each Loan shall be due and payable on the date that such Loan is
payable. No Loan shall have a maturity of more than ninety (90) days or three
months (whichever is longer) after the date made.

Maturity Date: May 30, 2010.

Requests for Loans: Any request for a Loan must be received by the Lender at the
address, telephone number or facsimile number listed below the Lender’s
signature not later than 11:00 a.m., EST time, on the date of the requested Loan
(which must be a day on which the Lender is open to conduct substantially all of
its business).

Documentation:The Loans shall be evidenced by a promissory note satisfactory in
form and substance to the Lender executed by the Borrower. The Borrower shall
execute and deliver to the Lender such other documents as the Lender may
reasonably request from time to time.

 

Financial Information: To provide the following financial information and
statements in form and content acceptable to the Bank, and such additional
information as requested by the Bank from time to time.

 

(a) Within ninety (90) days of the close of each fiscal year the Borrower’s
annual Form 10-K, which shall include, but not be limited to, the consolidated
and consolidating balance sheet, statements of income and retained earnings and
cash flows of the Borrower and its subsidiaries as of the last day of and for
such fiscal year, each such statement to be certified by the chief financial or
accounting officer of the Borrower, in each case as having been prepared in
accordance with GAAP consistently applied and certified by a firm of independent
certified public accountants satisfactory to the Bank;

 

 

 



(b) Within forty-five (45) days of the close of each fiscal quarter of the
Borrower, the Borrower’s 10-Q, which shall include, but not be limited to, the
consolidated and consolidating balance sheet, statements of income and retained
earnings and cash flows of the Borrower and its subsidiaries as of the last day
of and for such quarter and for the portion of the fiscal year end then elapsed,
each such statement to be certified by the chief financial or accounting officer
of the Guarantor, in each case as having been prepared in accordance with GAAP
consistently applied.

 

Notice:The Lender hereby notifies the Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub.L. 107-56 (signed into law October 26,
2001)) (the “Act”), the Lender is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow the Lender to
identify the Borrower in accordance with the Act.

Please indicate your acknowledgment of the foregoing by signing and returning
the enclosed copy of this letter to the undersigned at the address noted below.

  Very truly yours,
    BANK OF AMERICA, N.A.   By /s/ Lori A. Moylan   Name Lori A. Moylan   Title
Senior Vice President   Address: 750 Walnut Street, Cranford, New Jersey 07016

 

 

Acknowledged and agreed:   Middlesex Water Company   By: /s/ A. Bruce O’Connor  
Name/Title: A. Bruce O’Connor-Vice President     and Chief Financial Officer  

 

 

 

MASTER PROMISSORY NOTE

$25,000,000 February 2, 2009

FOR VALUE RECEIVED, the undersigned, MIDDLESEX WATER COMPANY, a New Jersey
corporation (the “Borrower”), hereby promises to pay to the order of BANK OF
AMERICA, N.A. (the “Lender”), at its office at 750 Walnut Avenue, Cranford, New
Jersey 07016 (or at such other place as the Lender may designate from time to
time), in lawful money of the United States of America and in immediately
available funds, the principal amount of Twenty Five Million Dollars
($25,000,000) or such lesser amount as shall equal the aggregate unpaid
principal amount of the advances (the “Loans”) made by the Lender to the
Borrower under this Master Promissory Note (this “Note”), and to pay interest on
the unpaid principal amount of each such Loan at the rates per annum and on the
dates specified below.

Each Loan hereunder shall be at the sole discretion of the Lender. Each Loan
shall have a maturity date and shall bear interest at the rate per annum quoted
to the Borrower by the Lender and accepted by the Borrower prior to the making
of such Loan (which acceptance shall in any event be deemed to occur upon
receipt by the Borrower of the proceeds of any Loan). Each Loan, and accrued and
unpaid interest thereon, shall be due and payable, on the earlier of (a) the
maturity date of such Loan, or (b) May 30, 2010 (“Maturity Date”). No Loan shall
have a maturity of more than ninety (90) days or three months (whichever is
longer) after the date made. No Loan shall have a maturity beyond the Maturity
Date. The Lender may, if and to the extent any payment is not made when due
hereunder, charge from time to time against any or all of the Borrower’s
accounts with the Lender any amount so due.

The date, amount, interest rate, and maturity date of each Loan, and each
payment of principal and interest hereon, shall be recorded by the Lender on its
books, which recordations shall, in the absence of manifest error, be conclusive
as to such matters; provided that the failure of the Lender to make any such
recordation or any error therein shall not limit or otherwise affect the
obligations of the Borrower hereunder.

The Borrower may not prepay any Loan in whole or in part without the Lender’s
prior written consent; provided, however, that if any such prepayment is made
the Borrower shall at the time of prepayment compensate the Lender for any loss,
cost, or expense that the Lender incurs as a result of such prepayment. In
addition, the Borrower shall compensate the Lender for any loss, cost or expense
that the Lender incurs as a result of a prepayment by reason of acceleration of
the indebtedness hereunder.

Interest shall be computed on the basis of a year of 360 days and the actual
days elapsed (including the first day but excluding the last day). Overdue
principal and, to the extent permitted by applicable law, interest shall bear
interest, payable upon demand, for each day from and including the due date to
but excluding the date of actual payment at a rate per annum equal to the sum of
2% plus the rate of interest publicly announced by the Lender from time to time
as its prime rate. The Lender’s prime rate is a rate set by the Lender based
upon various factors including the Lender’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Whenever any payment under this Note is due on a day that is not a day the
Lender is open to conduct substantially all of its business, such payment shall
be made on the next succeeding day on which the Lender is open to conduct
substantially all of its business, and such extension of time shall in such case
be included in the computation of the payment of interest.

Each of the following shall constitute an Event of Default hereunder: (a) the
Borrower shall fail to pay when due any principal of or interest on any Loan;
(b) a default or event of default shall occur under the terms of any other
indebtedness for which the Borrower or any of its subsidiaries is liable,
whether as principal obligor, guarantor, or otherwise having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) in excess of $10,000,000; (c) any representation, warranty,
certification, or statement made or deemed made by the Borrower to the Lender
shall prove to have been incorrect or misleading in any material respect; (d)
the Borrower shall dissolve, liquidate, or terminate its legal existence or
shall convey, transfer, lease, or dispose of (whether in one transaction or a
series of transactions) all or substantially all of its assets to any person or
entity; (e) a petition shall be filed by or against the Borrower or any of its
subsidiaries under any law relating to bankruptcy, reorganization, or
insolvency, or (f) the Borrower or any of its subsidiaries shall make an
assignment for the benefit of creditors or fail generally to pay its debts as
they become due, or a receiver, trustee, or similar official shall be appointed
over the Borrower or any of its subsidiaries or a substantial portion of any of
their respective assets. If an Event of Default shall have occurred and be
continuing, the Lender may declare the outstanding principal of and accrued and
unpaid interest on this Note, together with all other amounts payable hereunder,
to be immediately due and payable without presentment, protest, demand, or other
notice of any kind, all of which are hereby waived by the Borrower; provided,
however, that upon the occurrence with respect to the Borrower of any event
specified in clause (e) of the preceding sentence, the outstanding principal and
accrued and unpaid interest on this Note, together with all other amounts
payable hereunder, shall become immediately due and payable without presentment,
protest, demand, or other notice of any kind, all of which are hereby waived by
the Borrower.



 

 

 

The request of the Borrower for any Loan and the receipt by the Borrower of the
proceeds thereof shall be deemed a representation by the Borrower as of the date
of each such request or receipt that no Event of Default has occurred and that
the Borrower is duly authorized to incur such indebtedness hereunder.

No failure or delay by the Lender in exercising, and no course of dealing with
respect to, any right, power, or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege. The rights and remedies of the
Lender provided herein shall be cumulative and not exclusive of any other rights
or remedies provided by law. If any provision of this Note shall be held invalid
or unenforceable in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof. No provision of this Note may be
modified or waived except by a written instrument signed by the Lender and the
Borrower.

The Lender shall incur no liability to the Borrower in acting upon any
telephone, telex, or other communication that the Lender in good faith believes
has been given by an authorized representative of the Borrower.

The Lender may assign to one or more banks or other entities all or any part of,
or may grant participations to one or more banks or other entities in or to all
or any part of, this Note or any Loan or Loans hereunder.

The Borrower shall pay on demand all costs and expenses (including reasonable
attorneys’ fees and the allocated costs of internal counsel) incurred by the
Lender in connection with any Event of Default or the enforcement or attempted
enforcement of this Note.

Notwithstanding anything to the contrary contained herein, the interest paid or
agreed to be paid hereunder shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excessive
interest shall be applied to the principal of this Note or, if it exceeds the
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Lender exceeds the Maximum Rate, the
Lender may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the stated term of this Note.

This Note shall be governed by and construed in accordance with the laws of the
State of New Jersey. The Borrower hereby submits to the nonexclusive
jurisdiction of the United States District Court and each state court in New
Jersey as determined appropriate by the Lender for the purposes of all legal
proceedings arising out of or relating to this Note. The Borrower irrevocably
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any such proceeding brought in such a
court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum. The Borrower and the Lender by acceptance of
this Note hereby irrevocably waive any and all right to trial by jury in any
legal proceeding arising out of or relating to this Note.



 

 

 

THIS NOTE AND ANY OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

    MIDDLESEX WATER COMPANY
      By: /s/ A. Bruce O’Connor     Name: A. Bruce O’Connor     Title: Vice
President and Chief Financial Officer                 WITNESS:               /s/
Kenneth J. Quinn        Kenneth J. Quinn
Secretary      

 



 

 

